DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim recites “determining a pose at an tail end position…” and should read “determining a pose at a tail end position…”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding independent claim 1, the claim recites the limitation: intersecting with the calculated first arm angle feasible region to obtain an arm angle range if no secondary position joint is present at the robot arm.
It is unclear as to exactly what components or regions or ranges are being intersected.  Specifically, it is unclear as what exactly is intersecting with the calculated first arm angle feasible region, and one of ordinary skill in the art would question how an arm angle range is obtained as a result of this intersection. Accordingly, the claim is rendered indefinite. 
The Examiner is interpreting this limitation “as best understood” in light of the specification.
	Additionally, the claim recites “DH.” It is unclear as to what “DH” stands for or why it is capitalized.  Accordingly the claims (and subsequently all claims containing “DH”) is rendered indefinite.
	
Regarding independent claim 8, the claim recites analogous language to claim 1 above, and is therefore rejected under the same premise.

Regarding claims 2-7 and 9-15, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	Regarding claim 1, the claim recites the following limitation:
constructing a second position matrix of the elbow joint by using DH parameters of other joints of the robot arm;…
One of ordinary skill in the art would question exactly what “DH parameters of other joints of the robot arm” are, and how exactly they are used to construct a position matrix.  
As per MPEP 2164:
“A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”
Therefore, each of the following factors will be considered when determining whether there is sufficient evidence to support enablement:
(A) The breadth of the claims; 
In this case the claims are broad enough to encompass constructing a position matrix using DH parameters of other joints in a robot arm. As “DH” is not clearly defined in the specification, the breadth of the claims weighs toward a lack of enablement.
(B) The nature of the invention; 
The nature of the invention is complex electro-mechanical system, with multiple and diverse subject matter claimed. The backdrop of the nature of the invention provides the basis for evaluation of other Wands factors, and as a complex invention the bar is set higher.
(C) The state of the prior art; 
The state of the prior art is reasonably well developed with respect to robotic kinematics, but is undeveloped with respect to “DH parameters”. On balance this weighs slightly away from a finding of enablement.
 (D) The level of one of ordinary skill; 
The level of one of ordinary skill in the art is someone with a Bachelor’s Degree in Mechanical or Electrical Engineering.  Due to the higher level of skill in the art, this factor weighs slightly toward enablement. 
(E) The level of predictability in the art; 
Constructing position matrices using forward kinematics in robots is predictable. However, in the case of specifically using “DH parameters” the level of predictability is low, as “DH parameters” are not clearly defined. Accordingly, this weighs heavily against a finding of enablement.
(F) The amount of direction provided by the inventor; 
Due to the fact that the specification provides no support for a clear definition of “DH parameters of other joints in the robot arm,” this factor weighs heavily against enablement
(G) The existence of working examples; and
The applicant has failed to provide proof of any working example.  Therefore, this factor weighs against enablement
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the above instance, i.e. constructing a position matrix using unknown parameters, the quantity of experimentation would be extremely high, as there is no support or disclosure of how to bridge these gaps.

Additionally, the claim recites the following limitation:
intersecting with the calculated first arm angle feasible region to obtain an arm angle range if no secondary position joint is present at the robot arm.
As described above in the 112(b) rejection, it is unclear as to exactly what regions or components are being intersected with the calculated first arm feasible region.  As a result, one of ordinary skill in the art would question how exactly an intersection between an unknown component and a region would be used to obtain the claimed range.

Regarding claim 8, the claim recites analogous language to claim 1 above, and is therefore rejected under the same premise.

	Regarding claims 2-7 and 9-15, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-7 are directed toward a method (i.e. a process). Claims 8-14 are directed toward a computing device (i.e. an article of manufacture). Claim 15 is directed toward a robot (i.e. a machine).  Accordingly, claims 1-15 are all within one of the four statutory categories.
	Claim 8 will be evaluated first, since it contains some limitations not directed to the abstract idea.
	Claim 8 is directed to the abstract idea of both a mental process and a mathematical relationship.
The limitations directed to the abstract idea are as follows:
determining a pose at an tail end position of the robot arm (a human can mentally determine a pose of an end-effector);
judging whether an angle of an elbow joint is within a limit thereof when an arm angle is 180 degrees (a human can make a judgement that an elbow joint is within a limit (e.g. the angle is <180 degrees);
constructing a first position matrix characterizing the elbow joint by using the pose and the arm angle if the angle of the elbow joint is within the limit (a human can mentally, or with a pen and paper, create a position matrix for a joint);
constructing a second position matrix of the elbow joint by using DH parameters of other joints of the robot arm (a human can mentally, or with a pen and paper, create a position matrix for other joints);
calculating, according to the first position matrix and the second position matrix, a first arm angle feasible region satisfying a limit of a position joint, wherein the position joint is at least one of the other joints which are rotatable in the robot arm and affect the position of the elbow joint  (a human can mentally calculate a range of motion for a robot arm);
judging whether the robot arm has a secondary position joint, wherein the secondary position joint is at least one of the other joints which are rotatable in the robot arm but do not affect the position of the elbow joint (a human can judge if a robot arm has a revolute joint);
and intersecting with the calculated first arm angle feasible region to obtain an arm angle range if no secondary position joint is present at the robot arm (this appears to be a mathematical relationship between the coordinates of a region in space and constraints of a joint.  Alternatively, a human can mentally visualize an intersection between two regions in space).
The limitations not directed to the abstract idea are:
 a processor,
a memory,
a communication interface and a communication bus;
wherein the processor, the memory and the communication interface communicate with each other via the communication bus; 
and the memory is configured to store at least one executable instruction, wherein the executable instruction, when being executed by the processor, causes the processor to perform the steps of: 
This judicial exception is not integrated into a practical application.  The additional element of using a processor in communication with a memory and communication interface to perform the above functions amounts to no more than mere instructions to apply the exception to a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05).

Additionally, regarding the communication function of the communication bus, receiving or transmitting data over a network, as specified by MPEP 2106.05(d)II, is a well understood, routine, conventional activity and therefore not significantly more.  
Similarly, storing and retrieving information in memory is a well understood, routine, conventional activity and therefore not significantly more.
Consequently, the claim is not patent eligible.
Regarding claims 9-15, the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application not amounting to “significantly more” for similar reasons above.
Regarding claims 1-7, the claims recite analogous language to claims 8-14, and are therefore rejected under the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rabindran et al. (US 11,161,243 B2), disclosing a kinematic model for robots using Denavit and Hartenberg convention.
Pfaff (US 9,616,564 B2), disclosing control for a robot with at least one redundant degree of freedom.
Bowling et al. (US 2014/0222207 A1), disclosing using Denavit-Hartenberg parameters for forward kinematics.
Tanaka et al. (US 2013/0310973 A1), disclosing calculating a range of possible joint angles for an elbow joint.
Sugaya (US 2016/0332297 A1), disclosing determining the range of possible rotation angle for a robot.
Seraji et al. (US 5,737,500), disclosing forward kinematics using Denavit-Hartenberg parameters.
Hayat, Abdullah Aamir, et al. “Identification of Denavit-Hartenberg Parameters of an Industrial Robot.” Proceedings of Conference on Advances In Robotics - AIR '13, 2013, https://doi.org/10.1145/2506095.2506121., disclosing identifying Denavit-Hartenberg parameters of an industrial robot.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664